Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2021 has been entered.
 
Applicant’s response filed on July 7, 2021 is acknowledged and has been entered.  Claims 2, 19, 21-98, 100-148 are canceled.  Claims 16-18, 20 and 99 are withdrawn.  Claims 1 and 3-15 are pending.  
Claims 1 and 3-15 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is made NON-FINAL.

Previous Grounds of Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 1, 4-5 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-10 and 12 of copending Application No. 16131580 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the limitations are not identical, the pending claims are not patent eligible.  
Claim 1 in the instant claims and the ’580 application are not identical, for example, but both compositions require a recombinase polymerase amplification composition, a crowding agent and an oligonucleotide probe.  Further the claims of the ‘580 application include oligonucleotides that are cleavable by a nuclease (see claim 9-10 of ‘580 application).  Finally, the “oligonucleotide probe with dual-hapten leaving group” encompasses an oligonucleotide with a label (see claim 4-5 of the instant claims).  Therefore, the claims are not patent eligible in view of the claims of ‘580 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 6-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 40, 46-47 and 62-65 of copending Application No. . Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims are not identical, the pending claims are not patent eligible.  
Both the instant claims and the copending claims require a composition that is useful for recombinase polymerase amplification.  The primary difference between claim 1 of the instant application and claim 40 of the ‘150 application is the lack of trehalose in the composition as claimed in the instant application.  However, the inclusion of trehalose is rendered obvious by the teaching of Park.
Park teaches lyophilized compositions which include trehalose as a component that stabilizes the composition through the freeze drying process.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of the ‘150 application to include the teachings of Park to arrive at the claimed invention with a reasonable expectation for success.  Park teaches “In order to compare the time-dependent heat stability of lyophilized PCR reaction mixtures containing various polyols or trehalose as a stabilizer, lyophilized PCR mixtures containing trehalose or polyols such as ficoll, sucrose, sorbitol, methyl-α-D-glucopyranoside and galacitol were prepared, respectively (Example 6-2)”.  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of the ‘150 application to include the teachings of Park to arrive at the claimed invention with a reasonable expectation for success.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


New Grounds of Rejection 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyle et al. (2013, mBio, 4(2): e00135-13). 
With regard to claim 1, Boyle teaches a composition comprising: 
(i) a first primer and a second primer for amplifying a target nucleic acid sequence (Fig 2, where all of the forward and reverse primers and probes are listed; p. 6 materials and methods, where the RPA methods are included in col. 1); 
(ii) one or more recombinase(s) (Fig 2, where all of the forward and reverse primers and probes are listed; p. 6 materials and methods, where the RPA methods are included in col. 1); 
(iii) one or more polymerase(s) (Fig 2, where all of the forward and reverse primers and probes are listed; p. 6 materials and methods, where the RPA methods are included in col. 1); and 
(iv) an agent capable of cleaving a double stranded nucleic acid at a target cleavage sequence (p. 2, col. 2, where cleavage is described; p. 6 materials and methods, where the RPA methods are included in col. 1),

With regard to claim 3, Boyle teaches a composition of claim 1, wherein the first primer is complementary to the target nucleic acid sequence, and the second primer comprises a first portion complementary to the target nucleic acid sequence and a second portion that differs from the target nucleic acid sequence at the one or more nucleotide positions and consists of at least a portion of the target cleavage sequence (Fig 2, where all of the forward and reverse primers and probes are listed; p. 6 materials and methods, where the RPA methods are included in col. 1 and where Fig 2 depicts mismatches as well).  
With regard to claim 4, Boyle teaches a composition of claim 1, further comprising a probe comprising a detectable label (p. 6 materials and methods, where the RPA methods are included in col. 1 which includes detectable labels).  
With regard to claim 5, Boyle teaches a composition of claim 4, wherein the detectable label is selected from the group consisting of a fluorophore, an enzyme, a quencher, an 2Appl. No. 15/771,259PA TENTAmdt. Dated Mar 11, 2020Atty Docket No. ALERE-35628.252Reply to Office Communication of Jan 17, 2020enzyme inhibitor, a radioactive label, an electrochemical label, a chemiluminescent label, a metal sol particle, a latex particle, one member of a binding pair, and a combination thereof (p. 6 materials and methods, where the RPA methods are included in col. 1 which includes detectable labels).  
With regard to claim 7, Boyle teaches a composition of claim 1, wherein the one or more polymerase(s) is/are selected from the group consisting of E. col DNA polymerase I, bacteriophage T4 gp43 DNA polymerase, Bacillus stearothermophilus polymerase I large fragment, Phi-29 DNA polymerase, T7 DNA polymerase, Bacillus subtilis Pol I, Staphylococcus 
With regard to claim 13, Boyle teaches a composition of claim 1, wherein the first primer and/or the second primer is/are selected from the group consisting of an oligonucleotide having a length of at least or about 10 nucleotides, an oligonucleotide having a length of at least about 20 nucleotides, an oligonucleotide having a length of at least about 30 nucleotides, an oligonucleotide having a length of at least about 40 nucleotides, and an oligonucleotide having a length of at least 50 nucleotides (Fig 2, where all of the forward and reverse primers and probes are listed; p. 6 materials and methods, where the RPA methods are included in col. 1 and where Fig 2 depicts mismatches as well; see Supplemental Fig where sequences are given).  
With regard to claim 14, Boyle teaches a composition of claim 1, further comprising:  
(a) a third primer and a fourth primer (Fig 2, where all of the forward and reverse primers and probes are listed; p. 6 materials and methods, where the RPA methods are included in col. 1 and where Fig 2 depicts mismatches as well); 
and (b) a second agent capable of cleaving a double-stranded nucleic acid at a second target cleavage sequence (p. 2, col. 2, where cleavage is described; p. 6 materials and methods, where the RPA methods are included in col. 1).  
With regard to claim 15, Boyle teaches a composition of claim 14, wherein the second target cleavage sequence differs from the target nucleic acid sequence at one or more nucleotide positions, the third primer is complementary to the target nucleic acid sequence, and the fourth primer comprises a first portion complementary to the target nucleic acid sequence and a second portion comprising at least part of the second target cleavage sequence including at least nucleotide positions where the second target cleavage sequence differs from the target nucleic acid sequence (Fig 2, where all of the forward and reverse primers and probes are listed; p. 6 materials and methods, where the RPA methods are included in col. 1 and where Fig 2 depicts mismatches as well).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 8-9, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al. (2013, mBio, 4(2): e00135-13) as applied over claims 1, 3-5, 7 and 13-15 and further in view of Piepenburg et al. (PLoS Biology, 2006, 4(7):e204, p. 1115-1121).
With regard to claim 6, Piepenburg teaches a composition of claim 1, wherein the one or more recombinase(s) is/are selected from the group consisting of T4 bacteriophage UvsX, T6 
With regard to claim 8, Piepenburg teaches a composition of claim 1, further comprising a single-stranded DNA binding protein from an organism selected from the group consisting of E. coli T4, T2, T6, Rb69, Aehl, KVP40, Acinetobacterphage 133, Aeromonasphage 65, cyanophage P- SSM2, cyanophage PSSM4, cyanophage S-PM2, Rbi4, Rb32, Aeromonasphage 25, Vibrio phage nt-1, phi-1, Rb 16, Rb43, Phage 31, phage 44RR2.8t, Rb49, phage Rb3, and phage LZ2 (p.1115, col. 1).  
With regard to claim 9, Piepenburg teaches a composition of claim 1, wherein the agent capable of cleaving a double-stranded nucleic acid at a target cleavage sequence is a nuclease selected from the group consisting of a restriction endonuclease, a Zinc finger, a CRISPR-nuclease system, and a TALEN (p. 1120, “Figure S4” legend, under Supporting Information, where RPA reactions were digested “with XbaI (apoB and Sry), HaeIII (apoB), or SmaI (PBDG) and then detected via gel electrophoresis, see Figure S4), where primers for the different loci are in the parentheses, where the restriction enzymes are the cleavage agent). 
With regard to claim 11, Piepenburg teaches a composition of claim 1, further comprising a crowding agent (p. 1115, col. 2, where the reaction includes a crowding agent and T4 usvY recombinase).   
With regard to claim 12, Piepenburg teaches a composition of claim 11, wherein the crowding agent is selected from the group consisting of polyethylene glycol (PEG), dextran, 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Boyle to include the specific reaction components as taught by Piepenburg to arrive at the claimed invention with a reasonable expectation for success.  Piepenburg teaches “recombinase polymerase amplification (RPA), couples isothermal recombinase-driven primer targeting of template material with strand-displacement DNA synthesis. It achieves exponential amplification with no need for pretreatment of sample DNA. Reactions are sensitive, specific, and rapid and operate at constant low temperature. We have also developed a probe-based detection system” (Abstract).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Boyle to include the specific reaction components as taught by Piepenburg to arrive at the claimed invention with a reasonable expectation for success.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piepenburg et al. (PLoS Biology, 2006, 4(7):e204, p. 1115-1121) as applied over claims 1, 3-9, 11-15 and further in view of Patel et al. (US Patent 9,416,387; August 2016).
With regard to claim 10, Patel teaches a composition of claim 9, wherein the restriction endonuclease is DdeI or Hpy166II (col. 35, line 63 to col. 36, line 30, where the restriction enzymes include DdeI or Hpy1661I).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Piepenburg to include the restriction 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is also noted that the double patenting rejections are not held in abeyance.
The rejections are maintained.

Conclusion
No claims are allowed.  All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM